1

2

3                            UNITED STATES DISTRICT COURT
4                                   DISTRICT OF NEVADA
5                                              ***
6    KFIR SHLOMO HIRSCH                              Case No. 2:12-cv-00625-MMD-NJK
     formerly known as
7    CODY LEAVITT,                                               ORDER
8                               Petitioner,
            v.
9
     DWIGHT NEVEN, et al.,
10
                             Respondents.
11

12

13         The Court finds that there is good cause to grant Respondents’ Motion for
14   Enlargement of Time (ECF No. 166). Respondents have until January 3, 2020, to file a
15   reply in support of the Renewed Motion to Dismiss (ECF No. 157).
16

17         DATED THIS 5th day of December 2019.
18

19                                            MIRANDA M. DU
                                              CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28
